--------------------------------------------------------------------------------

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (“Agreement”) is entered into as of August
20, 2010 by and between NEXAIRA WIRELESS INC., a corporation organized under the
laws of the State of Nevada (the “Company”), and the Person set forth on the
signature page hereto as the “Purchaser” hereunder (“Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company, securities of the Company in a PIPE Transaction as
set forth herein;

NOW THEREFORE, in consideration of the foregoing premise and the covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
agree as follows:

1. Incorporation by Reference; Definitions.

 

(a)

Incorporation. This Agreement incorporates by reference, as if set forth herein
in its entirety and including without limitation all terms, conditions and
provisions set forth therein, the PipeFund Services Organization Standard
Transaction Document labeled GTC 1-10 (General Terms and Conditions) available
and accessible at www.pipefund.com (“PST Document GTC”); provided, however, that
to the extent any of the terms, conditions or provisions of this Agreement
(without such incorporation) contradict or conflict with the terms, conditions
or provisions of PST Document GTC, this Agreement shall control.

 

 

(b)

Defined Terms. Each initially capitalized term used but not defined in this
Agreement (including PST Document GTC as incorporated herein pursuant to the
preceding Section), and each initially capitalized term used but not defined in
any other Transaction Document, shall have the meaning ascribed thereto in the
PipeFund Services Organization Standard Transaction Document labeled DEF 1-10
(Definitions) available and accessible at www.pipefund.com.

 

 

(c)

PipeFund Transaction Code. This Agreement shall be known as “Securities Purchase
Agreement #NXWI-10-A”.

 
2. Securities. The Company agrees to issue and sell, and the Purchaser agrees to
purchase, in consideration for payment by the Purchaser of its Subscription
Amount indicated below and on the Purchaser’s signature page hereto, upon the
terms and conditions contained in this Agreement, the following Securities:



(a)

Note. 10% Convertible Note Due July 31, 2010 of the Company, in the form
attached hereto as Exhibit A (“Note”), with an aggregate original principal
amount equal to $400,000; and

  (b)

Warrant. 3-year Warrant, in the form attached hereto as Exhibit C, to purchase
333,333 Warrant Shares, having an initial exercise price equal to $0.50.

1

--------------------------------------------------------------------------------



3. Subscription Amount; Form of Payment; Closing. The Subscription Amount for
the Note and Warrant to be purchased by the Purchaser hereunder shall be
$400,000. At Closing, the Purchaser shall pay the Subscription Amount by wire
transfer of $400,000 in immediately available funds to the Company (less any
amounts offset as described in Section 4 below). There shall not be any Escrow
Agreement for the Transactions nor any Funds Escrow Agent or Documents Escrow
Agent, provided that the original Note and Warrant shall be delivered to the
Company’s counsel to be held in escrow pending the Company’s receipt of the
Purchaser’s wire transfer. Notwithstanding anything to the contrary contained in
Section 2.3(a)(viii) of PST Document GTC, the Company shall not be required to
deliver a Legal Opinion, Officer’s Certificate or Secretary’s Certificate under
subsections (B), (C) and (D) thereof, provided that the Company shall furnish to
the Purchaser copies of the Company’s current Certificate of Incorporation and
Bylaws and Board resolutions authorizing the Transactions.

4. Expenses. On or prior to the Closing, the Company shall pay the Purchaser a
non-refundable, non-accountable sum equal to $8,500 as and for the fees, costs
and expenses (including without limitation legal fees and disbursements
expenses) incurred by the Purchaser in connection with the Purchaser’s
negotiation, preparation and execution of the Transaction Documents (“Expense
Amount”). The Purchaser may withhold and offset the Expense Amount and any other
amounts owing by the Company to the Purchaser from the payment of the
Purchaser’s Subscription Amount otherwise payable hereunder at Closing, which
offset shall constitute partial payment of such Subscription Amount in an amount
equal to such offset. The Purchaser shall be responsible for all PipeFund
expenses.

5. Company Address for Notices:

Nexaira Wireless Inc. With a copy to: 6650 Lusk Boulevard Virgil Hlus Suite B203
Clark Wilson LLP San Diego, CA 92121 800-885 West Georgia Street Fax: Ralph
Proceviat, CFO Vancouver, BC| V6C 3H1 Canada Facsimile: 858-455-9066 Fax:
604.687.6314 E-Mail: rproceviat@nexaira.com Email: vzh@cwilson.com

6. Modifications and Additional Terms.

(a)

No Registration Rights; Rule 144. Sections 6.1 through 6.5 of PST Document GTC
are hereby deleted such that the Purchaser shall not have any registration
rights. The Company acknowledges and agrees that, for purposes of Rule 144, the
holding period for the shares of Common Stock issuable upon conversion or
otherwise pursuant to the Note issued to the Purchaser shall have commenced on
the date of original issuance of the Note. Except to the extent prohibited under
applicable securities laws, after six months following the Closing Date, any and
all shares of Common Stock issued upon conversion of the Note issued to the
Purchaser shall be issued free and clear of any and all legends and restrictions
thereon, provided that the Purchaser is not an Affiliate of the Company at such
time.

  (b)

Eligible Market shall include the Bulletin Board or any successor market thereto
or, in the event that the Bulletin Board ceases to operate or exist (and not
taken over by a successor market), the Pink Sheets.

  (c)

Guaranty. On the Closing Date the Company shall deliver or cause to be delivered
to the Purchaser a Guaranty, in substantially the form of Exhibit B attached
hereto, duly executed by each of the Company’s Subsidiaries.

2


--------------------------------------------------------------------------------


(d)

Negative Covenant. So long as the Note is outstanding, without the consent of
the Purchaser, the Company will not, and will not permit any of its Subsidiaries
to, directly or indirectly repay, repurchase or offer to repay, repurchase or
otherwise acquire or make any dividend or distribution in respect of any of its
Common Stock, preferred stock, or other equity securities other than to the
extent permitted or required under the Transaction Documents.

  (e)

Solvency. Clauses (c) and (d) of the definition of “Insolvent” under PST
Document DEF are hereby deleted.

  (f)

Use of Proceeds. Clause (a) of Section 4.9 (Use of Proceeds) of PST Document GTC
is hereby deleted, and the Company may pay or repay any indebtedness of the
Company.

  (g)

Affiliate Transactions. Section 4.12 (Transactions with Related Parties and
Affiliates) of PST Document GTC is hereby deleted.

  (h)

No Maximum Share Issuance. Section 4.15 (Stockholder Approval) of PST Document
GTC is hereby deleted since there is no Maximum Share Issuance on the Bulletin
Board.

  (i)

Right of Participation. Subject to the terms and conditions specified in this
Section, so long as the Note is outstanding, the Purchaser shall have a right to
participate with respect to any issuance by the Company of any equity or
equity-linked securities or debt which is convertible into equity or in which
there is an equity component (as the case may be, “Additional Securities”) in a
financing or capital raising transaction (“Issuance Transaction”), on the same
terms and conditions as offered by the Company to the other purchasers of such
Additional Securities. Each time the Company proposes to offer any Additional
Securities, the Company shall also offer such Additional Securities to the
Purchaser by delivering a written notice (the “Issuance Notice”) to the
Purchaser at least five (5) days prior to any Issuance Transaction, stating in
detail the terms and conditions of such offer and the anticipated closing date
of such sale. By written notification delivered within two (2) days after
receipt of the Issuance Notice, the Purchaser shall have the right to purchase
up to such amount of Additional Securities which have a purchase price therefore
equal to the then outstanding principal amount due under the Note, for the same
consideration and on the same terms and conditions offered by the Company to
such other purchasers. The Purchaser shall have the right, at its option, to pay
the purchase price for the Additional Securities by exchanging such portion of
the outstanding principal amount of the Note (together with any accrued and
unpaid interest thereon) as is equal to the purchase price of the Additional
Securities so elected to be purchased by the Purchaser. If the Company does not
consummate the sale of such Additional Securities within 30-days following
deliver of the Issuance Notice, the right provided hereunder shall be deemed to
be revived and such Additional Securities shall not be offered or sold unless
the participation set forth herein is again first reoffered to the Purchaser in
accordance herewith. Notwithstanding anything contained herein, the Purchaser
shall not have the right to purchase Additional Securities hereunder to the
extent same would cause the Purchaser to exceed its Beneficial Ownership
Limitation, provided that to the extent such Additional Securities constitute
Convertible Securities or Options, such Additional Securities shall have
inserted into the terms thereof a beneficial ownership limitation similar to
that set forth in the Note.

3


--------------------------------------------------------------------------------


(j)

Acknowledgement of Purchaser. The Purchaser hereby acknowledges that the Company
will be settling certain debt with a portion of the proceeds of the Transactions
and certain debt is being settled by the issuance of common stock of the Company
on the basis of a conversion price of $0.28 per share. The Purchaser further
acknowledges that the settling of this debt will not trigger any provisions
relating to the Transactions including, without limitation, the right of
participation and adjustment provisions relating to the Transactions.

[Signature Page Follows]

4


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, as of the date first written above, the Parties hereto have
duly executed, or caused their authorized officers to duly execute, this
Agreement.

COMPANY:

NEXAIRA WIRELESS INC.

By: /s/ “Ralph Proceviat”
Name: Ralph F. Proceviat
Title: Chief Financial Officer
 

PURCHASER:

1. Signature:

GEMINI MASTER FUND, LTD.
By: GEMINI STRATEGIES, LLC, as investment manager

By: /s/ “Steven Winters”
Name: Steven Winters
Title: Managing Member

2. Subscription Amount:

$400,000

3. Maximum Ownership Percentage:

4.9%



--------------------------------------------------------------------------------



Exhibit A

FORM OF CONVERTIBLE NOTE

 

 

A-1


--------------------------------------------------------------------------------



Exhibit B

FORM OF GUARANTY

 

 

B-1


--------------------------------------------------------------------------------



Exhibit C

FORM OF WARRANT

 

 

C-1


--------------------------------------------------------------------------------